STATEMENT OF ADDITIONAL INFORMATION November 26, 2014, as revised or amended, January 1, 2015, February 27, 2015, March 30, 2015, May 1, 2015, July 1, 2015 and October 1, 2015 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund (other than Dreyfus Global Infrastructure Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus 100% U.S. Treasury Money Market Fund DUSTMMF DUSXX December 31st May 1 st Advantage Funds, Inc. AF Dreyfus Global Dynamic Bond Fund DGDBF Class A/DGDAX October 31st February 27 th Class C/DGDCX Class I/DGDIX Class Y/DGDYX Dreyfus Global Real Return Fund DGRRF Class A/DRRAX October 31st February 27 th Class C/DRRCX Class I/DRRIX Class Y/DRRYX Dreyfus International Value Fund DIVF Class A/DVLAX August 31st January 1 st Class C/DICVX Class I/DIRVX Dreyfus Opportunistic Midcap Value Fund DOMVF Class A/DMCVX August 31st January 1 st Class C/DVLCX Class I/DVLIX Class Y/DMCYX Dreyfus Opportunistic Small Cap Fund DOSCF DSCVX August 31st January 1 st Dreyfus Opportunistic U.S. Stock Fund DOUSSF Class A/DOSAX August 31st May 1 st Class C/DOSCX Class I/DOSIX Class Y/DOSYX Dreyfus Strategic Value Fund DSVF Class A/DAGVX August 31st January 1 st Class C/DCGVX Class I/DRGVX Class Y/DRGYX Dreyfus Structured Midcap Fund DSMF Class A/DPSAX August 31st January 1 st Class C/DPSCX Class I/DPSRX Class Y/DPSYX GRP2-SAI-1015A Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Technology Growth Fund DTGF Class A/DTGRX August 31st January 1 st Class C/DTGCX Class I/DGVRX Dreyfus Total Emerging Markets Fund DTEMF Class A/DTMAX October 31st February 27 th Class C/DTMCX Class I/DTEIX Class Y/DTMYX Dynamic Total Return Fund DTRF Class A/AVGAX October 31st February 27 th Class C/AVGCX Class I/AVGRX Class Y/AVGYX Dreyfus Growth and Income Fund, Inc. DGIF DGRIX October 31st February 27 th Dreyfus Index Funds, Inc. DIF Dreyfus International Stock Index Fund DISIF DIISX October 31st February 27 th Dreyfus S&P 500 Index Fund DS&P PEOPX October 31st February 27 th Dreyfus Smallcap Stock Index Fund DSSIF DISSX October 31st February 27 th Dreyfus International Funds, Inc. DILF Dreyfus Emerging Markets Fund DEMF Class A/DRFMX May 31st October 1 st Class C/DCPEX Class I/DRPEX Class Y/DYPEX Dreyfus Manager Funds I DMFI Dreyfus Research Long/Short Equity Fund DRLSEF Class A/DLSAX October 31st February 27 th Class C/DLSCX Class I/DLSYX Class Y/DLYYX Dreyfus Manager Funds II DMFII Dreyfus Balanced Opportunity Fund DBOF Class A/DBOAX November 30th March 30 th Class C/DBOCX Class I/DBORX Class J/THPBX Class Z/DBOZX Dreyfus Midcap Index Fund, Inc. DMIF PESPX October 31st February 27 th Dreyfus New Jersey Municipal Bond Fund, Inc. DNJMBF Class A/DRNJX December 31st May 1 st Class C/DCNJX Class I/DNMIX Class Y/DNJYX Class Z/DZNJX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Premier Investment Funds, Inc. DPI Dreyfus Diversified International Fund DDIF Class A/DFPAX October 31st October 1 st Class C/DFPCF Class I/DFPIX Class Y/DDIFX Dreyfus Global Infrastructure Fund ** DGLIF Class A/DGANX October 31st November 26, 2014 Class C/DGCNX Class I/DIGNX Class Y/DYGNX Dreyfus Global Real Estate Securities Fund DGRESF Class A/DRLAX October 31st February 27 th Class C/DGBCX Class I/DRLIX Class Y/DRLYX Dreyfus Large Cap Equity Fund DLCEF Class A/DLQAX December 31st October 1 st Class C/DEYCX Class I/DLQIX Class Y/DLACX Dreyfus Large Cap Growth Fund DLCGF Class A/DAPAX December 31st October 1 st Class C/DGTCX Class I/DAPIX Class Y/DLCGX Dreyfus Research Growth Fund, Inc. DRGF Class A/DWOAX February 28(9)th July 1 st Class C/DWOCX Class I/DWOIX Class Y/DRYQX Class Z/DREQX Dreyfus U.S. Treasury Intermediate Term Fund DUSTITF DRGIX December 31st May 1 st Dreyfus U.S. Treasury Long Term Fund DUSTLTF DRGBX December 31st May 1 st *
